ACCEPTED
                                                                                                     04-15-00705-CV
                                                                                         FOURTH COURT OF APPEALS
                                                                                              SAN ANTONIO, TEXAS
                                                                                                6/9/2016 11:36:18 AM
                                                                                                      KEITH HOTTLE
                                                                                                              CLERK




                                                                                  FILED IN
                                                                           4th COURT OF APPEALS
                                                                            SAN ANTONIO, TEXAS
                                                                           06/09/16 11:36:18 AM
                                                                             KEITH E. HOTTLE
                                           June 9, 2016                            Clerk

Fourth Court of Appeals
Bexar County Justice Center
San Antonio, Texas

       Re:     No. 04-15-00705-CV; Eaton Commercial, L. P., Appellant, v. Paradigm Hotel
               SA Riverwalk, LP, Appellee; In the Court of Appeals, Fourth District of Texas,
               San Antonio, Texas

Dear Clerk:

       Please be advised that I will be on vacation during the following dates:

                              July 17, 2016 through July 24, 2016
                        September 14, 2016 through September 18, 2016
                           October 9, 2016 through October 18, 2016

       Please do not schedule any hearings, ADR matters, trials or other discovery matters in cases
in which I am the attorney of record. I would further request that the Court continue any such
proceedings that may be pending within the above-stated time period.

        Thank you for your kind assistance in this matter. If you have any questions, please do not
hesitate to contact me.
                                             Sincerely,

                                              /s/ William W. Sommers

                                              William W. Sommers


WWS/rw




                                  L & B 18962/0003_001/L1132563.DOCX/